Affirmed and Memorandum Opinion filed October 20, 2005








Affirmed and Memorandum Opinion filed October 20,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00480-CR
____________
 
ALLEN PETER PITRE,
Appellant
 
V.
 
STATE OF
TEXAS, Appellee
 

 
On Appeal from the County Court at
Law 
Waller County,
Texas
Trial Court Cause No.
CC02-275
 

 
M E M O R A N D U M  O P I N I O N
A jury found Allen Peter Pitre guilty of assault.  See Tex.
Pen. Code Ann. ' 22.01(a)(1) (Vernon Supp. 2005).  Further, the jury found the offense did not
involve family violence.  See Tex. Pen. Code Ann. ' 22.01(b)(2) (Vernon Supp.
2005).  Pitre was sentenced by the trial
court to sixty days= confinement in the county jail, probated for one year, fined
$250, charged with court costs, ordered to attend and complete an anger
management course, and assigned forty hours community service restitution.  Pitre brings this appeal, pro se, raising one
issue.




Pitre complains the trial court erred in denying his claims
of collateral estoppel and double jeopardy because the facts sought to be
proven had been determined in a prior prosecution involving the same parties,
facts, and issues.  In the case at bar,
defense counsel filed a Plea of Collateral Estoppel and Res Judicata alleging
that on May 13, 2002, evidence was heard in Cause Number 02-04-567 relative to
the subject matter of the instant prosecution. 
According to the plea, after hearing evidence and closing arguments the
matter was dismissed, and the order of dismissal signed and entered of record
on May 14, 2002.  Counsel asserted that
the parties in cause number 02-04-567 and in the instant cause were the same,
and the subject matter resolved in cause number 02-04-567 was the same matter
sought to be re-litigated in the instant case. 
Subsequently, defense counsel filed a Special Plea of Double Jeopardy
claiming he had already been prosecuted for the same offense.  The trial court overruled the plea.
The record before this court contains no evidence supporting
Pitre=s allegations regarding Cause Number
02-04-567.  Accordingly, we cannot say
the trial court erred in denying his claims of collateral estoppel and double jeopardy.  Pitre=s sole issue is overruled.
The judgment of the trial court is AFFIRMED.
 
                                                                        PER
CURIAM
 
 
Judgment affirmed and Memorandum
Opinion filed October 20, 2005.
Panel consists of Justices Fowler,
Edelman, and Guzman.